Exhibit 10.5
AMENDMENT AND EXCHANGE AGREEMENT
          AMENDMENT AND EXCHANGE AGREEMENT (this “Agreement”), dated as of
September 12, 2008, by and among Stinger Systems, Inc., a Nevada corporation,
with headquarters located at 2701 N. Rocky Point Drive, Suite 1130, Tampa,
Florida 33607 (the “Company”), and Castlerigg Master Investments Ltd. (the
“Investor”).
          WHEREAS:
          A. The Company and the Investor are parties to that certain Securities
Purchase Agreement, dated as of August 2, 2007 (the “2007 Securities Purchase
Agreement”), pursuant to which, among other things, the Investor purchased from
the Company (i) senior secured convertible notes (the “2007 Notes”), which are
convertible into shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock”) (the 2007 Notes as converted, the “2007 Conversion
Shares”), in accordance with the terms thereof and (ii) warrants (the “2007
Warrants”), which are exercisable into shares of Common Stock (the “2007 Warrant
Shares”).
          B. Contemporaneously with the consummation of the transactions
contemplated by the 2007 Securities Purchase Agreement, the Company entered into
a Security Agreement, dated as of August 3, 2007, by the Company in favor of
Castlerigg Master Investments Ltd., a British Virgin Islands company, in its
capacity as collateral agent (the “Collateral Agent”) for the Buyers (as defined
in the 2007 Securities Purchase Agreement), (the “Security Agreement”).
          C. In connection with the execution and delivery of the 2007
Securities Purchase Agreement, the Company entered into that certain
Registration Rights Agreement, dated August 2, 2007 (the “2007 Registration
Rights Agreement”), by and between the Company and the Investor, pursuant to
which the Company agreed to provide certain registration rights with respect to
the Registrable Securities (as defined in the 2007 Registration Rights
Agreement) under the Securities Act of 1933, as amended (the “1933 Act”), and
the rules and regulations promulgated thereunder, and applicable state
securities laws.
          D. The Company and the Investor are also parties to that certain
Securities Purchase Agreement, dated as of February 29, 2008 (the “2008
Securities Purchase Agreement”), pursuant to which, among other things, (A) the
Investor purchased from the Company (i) senior secured convertible notes (the
“2008 Notes”), which are convertible into shares of the Company’s Common Stock
(the 2008 Notes as converted, the “2008 Conversion Shares”), in accordance with
the terms thereof, (ii) warrants (the “2008 Warrants”), which are exercisable
into shares of Common Stock (the “2008 Warrant Shares”); and (iii) shares (the
“Common Shares”) of the Company’s Common Stock, (B) the Investor and the Company
amended and restated the 2007 Notes (as amended and restated, the “Amended and
Restated Notes”, and together with the 2008 Notes, the “Existing Notes”) (as
converted, collectively, the “Amended and Restated Conversion Shares”, and
together with the 2008 Conversion Shares, the “Conversion Shares”) and (C) the
Investor and the Company agreed to terminate the registration obligations under
Section 2 of the 2007 Registration Rights Agreement.

 



--------------------------------------------------------------------------------



 



          E. Contemporaneously with the consummation of the transactions
contemplated by the 2008 Securities Purchase Agreement, the Company amended and
restated the Security Agreement, (as amended and restated, the “Amended and
Restated Security Agreement”).
          F. The Company and the Investor desire to enter into this Agreement,
pursuant to which, among other things, the Company and the Investor shall
(i) amend and restate all of such Investor’s Amended and Restated Notes for
senior secured convertible notes in the form attached hereto as Exhibit A-1 in
the principal amount of $2,741,200 (the “Exchanged Amended and Restated Notes”)
(as converted, collectively, the “Exchanged Amended and Restated Conversion
Shares”), (ii) amend and restate all of such Investor’s 2008 Notes for senior
secured convertible notes in the form attached hereto as Exhibit A-2 in the
principal amount of $2,150,000 (the “Exchanged 2008 Notes,” together with the
Exchanged Amended and Restated Notes, the “Exchanged Notes”) (as converted,
collectively, the “Exchanged 2008 Conversion Shares”, and together with the
Exchanged Amended and Restated Conversion Shares, the “Exchanged Conversion
Shares”) and (iii) amend and restate all of such Investor’s 2008 Warrants for
warrants in the form attached hereto as Exhibit B (the “Exchanged Warrants”),
which shall be exercisable into 16,481,886 shares of Common Stock (the
“Exchanged Warrant Shares”).
          G. The Company and the Investor desire (i) to exchange the Amended and
Restated Note for the Exchanged Amended and Restated Note and (ii) to exchange
the 2008 Note for the Exchanged 2008 Note, in order to capitalize some interest
payments which the Company failed to make and to adjust the conversion price of
each of the Existing Notes following that certain financing of the Company with
Debt Opportunity Fund, LLLP.
          H. The Exchanged Amended and Restated Notes bear interest, which at
the option of the Company, subject to certain conditions, may be paid in shares
of Common Stock (the “Interest Shares”).
          I. The exchange of the Existing Notes and 2008 Warrants of the
Investor for the Exchanged Notes and the Exchanged Warrants is being made in
reliance upon the exemption from registration provided by Section 3(a)(9) of the
1933 Act.
          J. The Exchanged Notes, the Exchanged Conversion Shares, the Interest
Shares, the Exchanged Warrants and the Exchanged Warrant Shares collectively are
referred to herein as the “Securities”.
          K. Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings ascribed to them in the 2008 Securities
Purchase Agreement, as amended hereby.
          NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual promises hereinafter set forth, the Company and the Investor hereby agree
as follows:

2



--------------------------------------------------------------------------------



 



          1. EXCHANGE OF EXISTING NOTES AND 2008 WARRANTS; WAIVER.
               (a) Exchange. Subject to satisfaction (or waiver) of the
conditions set forth in Sections 5 and 6 below, on the Closing Date (as defined
below), the Investor shall surrender to the Company the Existing Notes and the
2008 Warrants and the Company shall issue and deliver to the Investor the
Exchanged Notes and the Exchanged Warrants (the “Closing”).
               (b) Closing Date. The date and time of the Closing (the “Closing
Date”) shall be 10:00 a.m., New York Time, on the date hereof, subject to
notification of satisfaction (or waiver) of the conditions to the Closing set
forth in Sections 5 and 6 below (or such earlier or later date as is mutually
agreed to by the Company and the Investor). The Closing shall occur on the
Closing Date at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022.
               (c) Delivery. On the Closing Date, the Company shall deliver to
the Investor (A) the Exchanged Notes and (B) the Exchanged Warrants. All of the
foregoing securities shall be delivered in each case duly executed on behalf of
the Company and registered in the name of the Investor or its designee (so long
as any such designee is an “accredited investor” as that term is defined in Rule
501(d) of Regulation D as promulgated by the SEC under the 1933 Act
(“Regulation D”)).
               (d) Purchase Price. The Exchanged Notes and the Exchanged
Warrants shall be issued to the Investor in exchange for the Existing Notes and
the 2008 Warrants and without the payment of any additional consideration.
               (e) Waiver. The Investor agreed to waive certain provisions of
the 2007 Securities Purchase Agreement and the 2008 Securities Purchase
Agreement as set forth in that certain Waiver and Amendment dated as of the date
hereof by and between the Company and the Investor in the form attached hereto
as Exhibit C (the “Waiver and Amendment”).
          2. AMENDMENTS TO TRANSACTION DOCUMENTS.
               (a) Ratifications. Except as otherwise expressly provided herein,
the 2008 Securities Purchase Agreement and each other Transaction Document,
including without limitation, the Amended and Restated Security Agreement, is,
and shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that on and after the Closing Date (i) all
references in the 2008 Securities Purchase Agreement to “this Agreement”,
“hereto”, “hereof”, “hereunder” or words of like import referring to the
Securities Purchase Agreement shall mean the 2008 Securities Purchase Agreement
as amended by this Agreement, (ii) all references in the other Transaction
Documents, including without limitation, the Amended and Restated Security
Agreement, to the “Securities Purchase Agreement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Securities Purchase
Agreement shall mean the 2008 Securities Purchase Agreement as amended by this
Agreement, (iii) the Company hereby confirms and agrees that to the extent that
any of the Amended and Restated Security Agreement or other Transaction
Documents purports to assign or pledge to the Investor, or to

3



--------------------------------------------------------------------------------



 



grant to the Investor a security interest in or lien on, any collateral as
security for the obligations of the Company from time to time existing in
respect of the Existing Notes and any other Transaction Document, such pledge,
assignment and/or grant of the security interest or lien is hereby ratified and
confirmed in all respects, and shall apply with respect to the obligations under
the Exchanged Notes and (v) the Company hereby ratifies and confirms its
obligations under each of the Amended and Restated Security Agreement to which
it is a party.
               (b) Each of the Transaction Documents are hereby amended as
follows:
               (i) The defined term “Notes” is hereby amended to include the
“Exchanged Notes (as defined in that certain Amendment and Exchange Agreement,
by any between the Company and the Buyer, dated as of September 12, 2008 (the
“Amendment Agreement”)”.
               (ii) The defined term “Conversion Shares” is hereby amended to
include the “Exchanged Conversion Shares (as defined in the Amendment
Agreement)”.
               (iii) The defined term “Warrants” is hereby amended to include
the “Exchanged Warrants (as defined in the Amendment Agreement) ”.
               (iv) The defined term “Warrant Shares” is hereby amended to
include the “Exchanged Warrant Shares (as defined in the Amendment Agreement)”.
               (v) The defined term “Transaction Documents” is hereby amended to
include the “Capitalization Letter Agreement dated as of September 12, 2008 from
the Company and approved and accepted by the Investor.
               (vi) All references to “Securities Purchase Agreement” shall
mean, and are hereby replaced by “Securities Purchase Agreement, as amended by
the Amendment Agreement”.
          3. REPRESENTATIONS AND WARRANTIES.
               (a) Investor Bring Down. The Investor hereby represents and
warrants to the Company with respect to itself only as set forth in Section 2 of
the 2008 Securities Purchase Agreement as to this Agreement as if such
representations and warranties were made as of the date hereof and set forth in
their entirety in this Agreement. Such representations and warranties to the
transactions thereunder and the securities issued thereby are hereby deemed for
purposes of this Agreement to be references to the transactions hereunder and
the issuance of the securities hereby.
               (b) Company Bring Down. Except as set forth on Schedule 3(b)
attached hereto, the Company represents and warrants to the Investor as set
forth in Section 3 of the 2008 Securities Purchase Agreement as if such
representations and warranties were made as of the date hereof and set forth in
their entirety in this Agreement. Such representations and warranties to the
transactions thereunder and the securities issued thereby are hereby deemed for

4



--------------------------------------------------------------------------------



 



purposes of this Agreement to be references to the transactions hereunder and
the issuance of the securities hereby, references therein to “Closing Date”
being deemed references to the Closing Date as defined in Section 1(b) above,
and references to “the date hereof” being deemed references to the date of this
Agreement.
               (c) No Event of Default. The Company represents and warrants to
the Investor that after giving effect to the terms of this Agreement, no default
or Event of Default (as defined in the Exchanged Notes) shall have occurred and
be continuing as of the date hereof.
               (d) Shell Company Status. The Company has never, prior to the
date hereof, been an issuer subject to Rule 144(i) under the 1933 Act.
               (e) 2007 Warrants. The Company represents and warrants to the
Investor that the exercise price of the 2007 Warrants, by virtue of certain
antidilution adjustments pursuant to the 2007 Warrants, is reduced to $0.29 per
share and the number of shares of Common Stock issuable upon exercise of the
2007 Warrants is increased to 12,931,034 shares.
          4. CERTAIN COVENANTS AND AGREEMENTS.
               (a) Best Efforts. Each party shall use its best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 5
and 6 of this Agreement.
               (b) Disclosure of Transactions and Other Material Information. On
or before 8:30 a.m., New York City time, on the first Business Day following the
date of this Agreement, the Company shall issue a press release and file a
Current Report on Form 8-K describing the terms of the transactions contemplated
by this Agreement in the form required by the 1934 Act and attaching the
material Transaction Documents (including, without limitation, this Agreement,
the form of the Exchanged Amended and Restated Notes, the form of the Exchanged
2008 Notes and the form of the Exchanged Warrants as exhibits to such filing
(including all attachments, the “8-K Filing”). From and after the filing of the
8-K Filing with the SEC, the Investor shall not be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing. The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents, not to, provide the Investor with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the filing of the 8-K Filing with the SEC without the express
written consent of the Investor. If the Investor has, or believes it has,
received any such material, nonpublic information regarding the Company or any
of its Subsidiaries, it shall provide the Company with written notice thereof.
The Company shall, within two (2) Trading Days (as defined in the Exchanged
Notes) of receipt of such notice, make public disclosure of such material,
nonpublic information. In the event of a breach of the foregoing covenant by the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees and agents, in addition to any other remedy provided herein
or in the Transaction Documents, the Investor shall have the right to make a
public disclosure, in the form of a press release, public advertisement or
otherwise, of such material, nonpublic

5



--------------------------------------------------------------------------------



 



information without the prior approval by the Company, its Subsidiaries, or any
of its or their respective officers, directors, employees or agents. The
Investor shall not have any liability to the Company, its Subsidiaries, or any
of its or their respective officers, directors, employees, stockholders or
agents for any such disclosure. Subject to the foregoing, neither the Company,
its Subsidiaries nor the Investor shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of the Investor, to make any press release or other public disclosure
with respect to such transactions (i) in substantial conformity with the 8-K
Filing and contemporaneously therewith and (ii) as is required by applicable law
and regulations (provided that in the case of clause (i) the Investor shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the Investor, and except as contemplated by the prior subsection (i) or as
required by applicable law or regulation, neither the Company nor any of its
Subsidiaries or affiliates shall disclose the name of the Investor in any
filing, announcement, release or otherwise.
               (c) Holding Period. For the purposes of Rule 144, the Company
acknowledges that the holding period of (i) the Exchanged Amended and Restated
Notes (including the corresponding Exchanged Amended and Restated Conversion
Shares) may be tacked onto the holding period of the Amended and Restated Notes,
(ii) the Exchanged 2008 Notes (including the corresponding Exchanged 2008
Conversion Shares) may be tacked onto the holding period of the 2008 Notes and
(ii) the Exchanged Warrants (including the corresponding Exchanged Warrant
Shares) may be tacked onto the holding period of the 2008 Warrants (in the case
of Cashless Exercise (as defined in the Exchanged Warrants)), and the Company
agrees not to take a position contrary to this Section 4(c). The Company agrees
to take all actions, including, without limitation, the issuance by its legal
counsel of any necessary legal opinions, necessary to issue to the Exchanged
Conversion Shares and the Exchanged Warrant Shares without restriction and not
containing any restrictive legend without the need for any action by the
Investor.
               (d) Non-Affiliate Status. As of the date hereof and as of the
date immediately following the consummation of the transactions contemplated
hereby, the Company acknowledges and agrees that the Investor is not an
“affiliate” of the Company or any of its Subsidiaries (as defined in Rule 144).
So long as the Investor does not hold more than 10% of the shares of Common
Stock of the Company or have a representation in the management or the board of
directors of the Company, the Company shall not take a position contrary to this
Section 4(d) and shall not require a legal opinion in connection with any sale
or legend removal under Rule 144.
               (e) Fees and Expenses. The Company shall reimburse the Investor
for its legal and due diligence fees and expenses and its legal and due
diligence fees and expenses in connection with the preparation and negotiation
of this Agreement and transactions contemplated thereby by paying any such
amount to Schulte Roth & Zabel LLP (the “Investor Counsel Expense”) by wire
transfer of U.S. dollars and immediately available funds in accordance with the
written instructions of Schulte Roth & Zabel LLP delivered to the Company on or
prior to the Closing Date. The Investor Counsel Expense shall be paid by the
Company whether or not the transactions contemplated by this Agreement are
consummated. Except as otherwise set forth in this Agreement, each party shall
pay the fees and expenses of its advisers, counsel, accountants

6



--------------------------------------------------------------------------------



 



and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement. The Company shall pay all stamp and other taxes and duties
levied in connection with the issuance of the Notes and the Warrants.
          5. CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.
               The obligations of the Company to the Investor hereunder are
subject to the satisfaction of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing the Investor with prior
written notice thereof:
               (a) The Investor shall have executed this Agreement and delivered
the same to the Company.
               (b) The Investor shall have delivered to the Company the
Investor’s Existing Notes and 2008 Warrants for cancellation.
               (c) The Investor shall have delivered to the Company the Waiver
and Amendment.
               (d) The representations and warranties of the Investor shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date), and the Investor shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Investor at or prior to the Closing Date.
          6. CONDITIONS TO INVESTOR’S OBLIGATIONS HEREUNDER.
               The obligations of the Investor hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Investor’s sole benefit and may be waived by the Investor at any
time in its sole discretion by providing the Company with prior written notice
thereof:
               (a) The Company shall have duly executed and delivered this
Agreement to the Investor.
               (b) The Company shall have duly executed and delivered to the
Investor the Exchanged Notes and the Exchanged Warrants.
               (c) The Investor shall have received the opinion of DLA Piper
LLP(US), the Company’s outside counsel, dated as of the Closing Date, in
substantially the form of Exhibit D attached hereto.
               (d) The Company shall have delivered to the Investor a
certificate (or a fax or PDF copy of such certificate) evidencing the formation
and good standing of the

7



--------------------------------------------------------------------------------



 



Company and each of its Subsidiaries in such entity’s jurisdiction of formation
issued by the Secretary of State (or comparable office) of such jurisdiction, as
of a date within ten (10) days of the Closing Date.
               (e) The Company shall have delivered to the Investor a
certificate (or a fax or pdf copy of such certificate) evidencing the Company’s
qualification as a foreign corporation and good standing issued by the Secretary
of State (or comparable office) of each jurisdiction in which the Company
conducts business and is required to be so qualified, as of a date within ten
(10) days of the Closing Date.
               (f) The Company shall have delivered to the Investor a certified
copy of the Articles of Incorporation as certified by the Secretary of State (or
comparable office) of the State of Nevada (or a fax or pdf copy of such
certificate) within ten (10) days of the Closing Date.
               (g) The Company shall have delivered to the Investor a
certificate, executed by the Secretary of the Company and dated as of the
Closing Date, as to (i) the resolutions approving the transactions contemplated
hereby as adopted by the Board in a form reasonably acceptable to the Investor,
(ii) the Articles of Incorporation and (iii) the Bylaws, each as in effect as of
the Closing, in the form attached hereto as Exhibit E.
               (h) The representations and warranties of the Company shall be
true and correct as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date which shall be true and correct as of such specified date) and the
Company shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company at or prior to the Closing Date and
after giving effect to the terms of this Agreement, no default or Event of
Default shall have occurred and be continuing as of the Closing Date. The
Investor shall have received a certificate, executed by the President of the
Company, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by the Investor in the form
attached hereto as Exhibit F.
               (i) The Common Stock (I) shall be designated for quotation or
listed on the Principal Market and (II) shall not have been suspended, as of the
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Closing Date, either (A) in writing by the SEC or the
Principal Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Market.
               (j) The Company shall have obtained all governmental, regulatory
or third party consents and approvals, if any, necessary for the transactions
contemplated hereby.
               (k) The Company shall have paid to Schulte Roth & Zabel LLP the
Investor Counsel Expense in accordance with Section 4(e) above.

8



--------------------------------------------------------------------------------



 



               (l) The Exchanged Notes and Transaction Documents shall be
secured pursuant to the terms of the Amended and Restated Security Agreement in
the same manner and to the same extent as the Existing Notes.
               (m) The Company shall have delivered to the Investor the fully
executed Intercreditor Agreement in the form attached hereto as Exhibit G.
               (n) The Company shall have delivered to the Investor that certain
Capitalization Letter Agreement dated as of September 12, 2008 from the Company
and approved and accepted by the Investor.
               (o) The Company shall have delivered to the Investor such other
documents relating to the transactions contemplated by this Agreement as the
Investor or its counsel may reasonably request.
          7. TERMINATION.
               In the event that the Closing does not occur by the fifth
Business Day after the date hereof, due to the Company’s or the Investor’s
failure to satisfy the conditions set forth in Sections 5 and 6 hereof (and the
nonbreaching party’s failure to waive such unsatisfied conditions(s)), the
nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party; provided, however, if this Agreement
is terminated pursuant to this Section 7, the Company shall remain obligated to
reimburse the Investor for the expenses described in Section 4(e) above. Upon
such termination, the terms hereof shall be null and void and the parties shall
continue to comply with all terms and conditions of the Transaction Documents,
as in effect prior to the execution of this Agreement.
          8. MISCELLANEOUS.
               (a) Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
               (b) Headings. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.
               (c) Severability. If any provision of this Agreement is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair

9



--------------------------------------------------------------------------------



 



the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
               (d) Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
               (e) No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
               (f) Further Assurances. Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
               (g) No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
               (h) Entire Agreement; Effect on Prior Agreements; Amendments.
Except for the Transaction Documents (to the extent any such Transaction
Document in effect prior to this Agreement is not amended by this Agreement),
this Agreement supersedes all other prior oral or written agreements between the
Investor, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement and the

10



--------------------------------------------------------------------------------



 



instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Investor
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company. No provision hereof may be waived
other than by an instrument in writing signed by the party against whom
enforcement is sought. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration also is offered to all of
the parties to the Transaction Documents, holders of Notes or holders of the
Warrants, as the case may be. The Company has not, directly or indirectly, made
any agreements with any of the Investor relating to the terms or conditions of
the transactions contemplated by the Transaction Documents except as set forth
in the Transaction Documents.
               (i) Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one Business Day
after deposit with an overnight courier service, in each case properly addressed
to the party to receive the same. The addresses and facsimile numbers for such
communications shall be:
If to the Company:
Stinger Systems, Inc.
2701 N. Rocky Point Drive
Suite 1130
Tampa, Florida 33607
Telephone:      (410) 281-1061
Facsimile:       (813) 288-9148
Attention:       Chief Financial Officer
With a copy to:
DLA Piper US LLP
6225 Smith Avenue
Baltimore, Maryland 21209-3600
Telephone:       (410) 580-4170
Facsimile:       (410) 580-3170
Attention:       Jason Harmon, Esq.
If to the Transfer Agent:
Colonial Stock Transfer
66 Exchange Place
Salt Lake City, UT 84111

11



--------------------------------------------------------------------------------



 



Telephone: (801) 355-5740
Facsimile: (801) 355-6505
If to the Investor, to its address and facsimile number set forth on the
Schedule of Buyers attached to the 2008 Securities Purchase Agreement,
with a copy (for informational purposes only) to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone:       (212) 756-2000
Facsimile:       (212) 593-5955
Attention:       Eleazer N. Klein, Esq.
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
               (j) Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns in accordance with the terms of the 2008 Securities Purchase Agreement.
               (k) Survival. Unless this Agreement is terminated under
Section 7, the representations and warranties of the Company and the Investor
contained herein and the agreements and covenants set forth herein shall survive
the Closing.
               (l) Remedies. The Investor and each holder of the Securities
shall have all rights and remedies set forth in the Transaction Documents and
all rights and remedies which such holders have been granted at any time under
any other agreement or contract and all of the rights which such holders have
under any law. Any Person having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under this Agreement, any
remedy at law may prove to be inadequate relief to the Investor. The Company
therefore agrees that the Investor shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.
               (m) Indemnification.

12



--------------------------------------------------------------------------------



 



               (i) In consideration of the Investor’s execution and delivery of
the Transaction Documents, acquiring the Securities thereunder and entering into
this Agreement and in addition to all of the Company’s other obligations under
the Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless the Investor and each other holder of the Securities and all of their
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by the Investor pursuant to Section 4(c), or (iv) the status of
the Investor or holder of the Securities as an investor in the Company pursuant
to the transactions contemplated by the Transaction Documents. To the extent
that the foregoing undertaking by the Company may be unenforceable for any
reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.
               (ii) Promptly after receipt by an Indemnitee under this Section
8(m) of notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim for indemnification in respect thereof is to be
made against any indemnifying party under this Section 8(m), deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of not more than one counsel for such Indemnitee to be
paid by the indemnifying party, if, in the reasonable opinion of the Indemnitee,
the representation by such counsel of the Indemnitee and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such Indemnitee and any other party represented by such counsel in such
proceeding. Legal counsel referred to in the immediately preceding sentence
shall be selected by the Investors holding at least a

13



--------------------------------------------------------------------------------



 



majority of the Exchanged Notes. The Indemnitee shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or Indemnified Liabilities by the indemnifying party and shall furnish to
the indemnifying party all information reasonably available to the Indemnitee
that relates to such action or Indemnified Liabilities. The indemnifying party
shall keep the Indemnitee fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnitee, consent to entry of any judgment or enter into any settlement or
other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnitee of a release from all
liability in respect to such Indemnified Liabilities or litigation. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnitee with respect to all third parties,
firms or corporations relating to the matter for which indemnification has been
made. The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnitee under this Section 8(m),
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.
               (iii) The indemnification required by this Section 8(m) shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified
Liabilities are incurred.
               (iv) The indemnity agreements contained herein shall be in
addition to (x) any cause of action or similar right of the Indemnitee against
the indemnifying party or others, and (y) any liabilities the indemnifying party
may be subject to pursuant to the law.
[Signature Page Follows]

14



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Investor and the Company have caused their
respective signature page to this Agreement to be duly executed as of the date
first written above.

            COMPANY:

STINGER SYSTEMS, INC.
      By:   /s/ Robert F. Gruder         Name:   Robert F. Gruder       
Title:   President     

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Investor and the Company have caused their
respective signature page to this Agreement to be duly executed as of the date
first written above.

            INVESTOR:
 
CASTLERIGG MASTER INVESTMENTS LTD.
      By:   Sandell Asset Management Corp.                     By:   /s/ Timothy
O’Brien       Name:   Timothy O’Brien       Title:   Chief Financial Officer    

16